Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Feb 2021 has been entered.
 
Response to Amendment
All rejections not repeated in this Office Action has been withdrawn. 

Claims 1, 4-12 and 14-18 are currently pending in this Office Action. Claims 14-16 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 4-9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2011/0062158) in view of Uchida (JP 2008207874 A-see machine generated translations).
Regarding Claim 1 and 17, Hung discloses an assembly comprising: 
a container having a substantially planar upper surface (5, 6 of Fig. 3); and 
a topper including: a body (30) engageable with the upper surface of the container (Fig. 3), and a movable perforation platform having a body (20) and at least one protruding perforating element (21), wherein the body of the perforation platform includes a radially innermost end and a radially outermost end, and the body of the perforation platform extends from the radially innermost end to the radially outermost end (20, Fig. 1), wherein the perforation platform has a resting position in which the entire perforation platform is located above the upper surface of the container (Fig. 3) and a working position (Fig. 7) in which the protruding perforating element is partly located below the upper surface of the container and perforates the upper surface, 
wherein the perforation platform presents in the resting position a first orientation and presents in working position a second orientation, 
wherein the assembly comprises a stop (blocking plates 14, paragraph 22) to limit movement of the radially outermost end of the body of the perforation platform and to substantially prevent the body of the body of the perforation platform from being located below the upper surface of the container when the perforation platform is in the working position (Fig. 7). It is noted that intended use limitation does not further limit a product claim. If the prior art is capable of performing the intended use, then it meets the claim. In this case, since Hung discloses a blocking plate that has a distance between the plates smaller than the width of the perforation platform (paragraph 22), the blocking plates are capable of limiting the perforation platform from moving further towards the upper surface when the perforation platform is in working position. 

Hung does not specifically recite wherein the first and the second orientation differing by an angle of less than 30°; however, the figures of Hung clearly discloses the perforation platform to rest at an angle of less than 45 degrees  (as seen in Fig. 3). See below for visual approximation of 45°degrees relative to the perforation platform of Hung (Fig. 3). 

    PNG
    media_image1.png
    259
    320
    media_image1.png
    Greyscale

In view of this, there is a reasonable expectation that the difference in angle between the working and resting positions of Hung’s perforation platform is near 30° such that, even if it were slightly over, the differences would be negligible. 
Hung is silent to wherein the protruding perforating element is placed on the body of the perforation platform at an intermediary radial portion between the radially innermost and radially outermost end. However, the difference is merely a rearrangement of the perforator. That is, Hung only differs in that the perforating element is placed on the outermost end of the perforating platform instead of between the outermost end and innermost end. However, since Hung similarly achieves the same function of providing a perforation platform having a first orientation and second orientation to perforate the upper surface of the container, the position of the perforating element does not provide a patentable distinction (see MPEP 2144.04.VI.C). 
In any case, Uchida discloses similar containers having a topper comprising a movable perforation platform including a radially innermost end and a radially outermost end (finger hook member 25) as well as a first orientation (Fig. 8) and a second orientation (Fig. 9) which also similarly pierces a membrane of a container (paragraph 16). Uchida is further relied on to teach a blade member (24) that is 
Therefore, since Uchida is directed to similar drink through lids having similar endeavors of providing a piercer for a membrane, it would have been obvious to one of ordinary skill in the art to modify the configuration of the blade member such that the blade member extends from a radially intermediary portion of the perforation platform to achieve a certain piercing angle. 

    PNG
    media_image2.png
    571
    601
    media_image2.png
    Greyscale

Regarding Claim 4, Hung further teaches wherein only the perforating element penetrates the upper surface of the container when in the working position (see 21 of Fig. 7).
Regarding Claim 5, Hung further teaches wherein the perforation platform is held in the resting position by at least one breakable portion connecting the perforation platform to the body of the topper (connecting section 15, paragraph 22). 
Regarding Claim 6
Regarding Claim 7, Hung discloses wherein, when the skirt engages the upper surface of the container, the skirt defines an inner recess extending between the top part and the upper surface, the perforating element fitting in said inner recess when in the resting position (near opening 10, Fig. 3).
Regarding Claim 8, Hung discloses wherein the radially innermost end of the perforation platform is further connected to the top part through at least one hinge (11, Fig. 1); that is, 11 is construed as a hinge since the perforation platform rotates about it. 
Regarding Claim 9, Hung discloses wherein the perforation platform and the at least one breakable portion are integral to the top part (15, paragraph 22 and Fig. 1).
Regarding Claim 11, Hung discloses wherein the perforation platform further includes at least one orifice (opening 10) cooperating with the perforating element when the platform is in the working condition (see Fig. 2 and 3).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2011/0062158) in view of Ueda (JP 2005022757 -previously cited). 
Regarding Claim 10, Hung discloses the topper of Claim 6 but is silent to a sticker that is at least partially covering the top part and at least hiding the perforation platform. Ueda is further relied on to teach similar toppers to be engaged with containers having an upper surface. Ueda teaches wherein the top part is at least partially covered by a sticker at least hiding the perforation platform (pull tab 63, see Fig. 9) to be used as a protector and maintain sanitary conditions (paragraph 36). Therefore, since Hung is also directed to a toppers having drink-through area, it would have been obvious to one of ordinary skill in the art to provide a sticker to at least partially cover the perforation platform to maintain sanitary conditions and prevent dust around the drinking area. 

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2011/0062158) in view of Willie (US 2014/0048549 -cited in IDS filed 29 June 2016).
Regarding Claim 12, Hung teaches the topper of Claim 1, but is silent to the perforation platform further including two perforating elements and two corresponding orifice. Uchida is relied on to teach similar container toppers having two perforating elements (7 and 8, see translated Abstract and Fig. 4). 
Therefore, since both Uchida and Willie are directed to similar container toppers as Hung, it would have been obvious to one having ordinary skill in the art to provide a ventilation hole cooperating with a second perforator as taught by Uchida. Also, it would have been obvious to one of ordinary skill in the art to provide both the drink hole and the ventilation hole on the perforation platform so that the working position can pierce both orifices. 
Regarding Claim 18, Willie further discloses wherein the two perforating elements (7 and 8) are placed on the body of the perforation platform between a radially innermost end and a radially outermost end of said body. 

Response to Arguments
Applicant’s arguments in the response filed 25 Feb 2021 has been fully considered but is rendered moot in view of the new grounds of rejection with respect to Hung and Uchida. 
Applicant argues that one of ordinary skill in the art would not have found it obvious to relocate the cutting rim 21 of Hung to a location between the radially inner most and radially outer most ends of the plate of the pressing plate because it would render it incapable of being held up in the resting position and seen in Fig. 3. However, applicant’s argument is found not persuasive Hung does not rely on the engagement of the cutting rim and the opening 10 to support the platform in the resting position. This is evident in Fig. 2 where the perforator merely abuts or is within the opening 10. Instead, Hung relies on the connecting section 15 to retain the platform in the resting position prior to pressing the platform into the working position (paragraph 22). Therefore, it is not seen that moving the perforator to a portion between 
Additionally, where the difference is a mere rearrangement of parts, since Hung similarly achieves the same function of providing a perforation platform having a first orientation and second orientation to perforate the upper surface of the container, the position of the perforating element does not provide a patentable distinction (see MPEP 2144.04.VI.C) over the prior art.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.H.N/Examiner, Art Unit 1792           

/VIREN A THAKUR/Primary Examiner, Art Unit 1792